Appeal from an order of the Supreme Court, Onondaga County (John C. Cherundolo, A.J.), entered September 12, 2011 in a breach of contract action. The order, among other things, denied plaintiff’s motion for leave to reargue and/or renew.
It is hereby ordered that said appeal from the order insofar as it denied leave to reargue is unanimously dismissed and the order is otherwise affirmed without costs.
Same memorandum as in Eklecco Newco, LLC v Q of Palisades, LLC (93 AD3d 1233 [2012]). Present — Centra, J.P, Fahey, Lindley, Sconiers and Martoche, JJ.